As filed with the Securities and Exchange Commission on May 17, 2011 1933 Act Registration No. 002-88566 1940 Act Registration No. 811-04255 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 64 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 64 [ X ] (Check appropriate box or boxes) Neuberger Berman Advisers Management Trust (Exact Name of Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York10158-0180 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (212) 476-8800 Robert Conti Chief Executive Officer and President c/o Neuberger Berman Management LLC Neuberger Berman Advisers Management Trust 605 Third Avenue, 2nd Floor New York, New York10158-0180 (Name and Address of Agent for Service) With copies to: Jeffrey S. Puretz, Esq. Dechert LLP 1treet, N.W. Washington, D.C. 20006 and Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C.20006-1600 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective (check appropriate box): X immediately upon filing pursuant to paragraph (b) onpursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) on pursuant to paragraph (a)(3) If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This amendment is being filed solely to submit exhibits containing risk/return summary information in interactive data format that is identical to the risk/return information contained in the Registrant’s prospectuses for the following classes of the following funds, which were filed with the Securities and Exchange Commission in Post-Effective Amendment No. 63 to the Registrant’s registration statement on April 28, 2011: Class I of Balanced Portfolio, Growth Portfolio, Guardian Portfolio, Mid-Cap Growth Portfolio, Partners Portfolio, Regency Portfolio, Short Duration Bond Portfolio and Socially Responsive Portfolio Class S of Guardian Portfolio, International Large Cap Portfolio, International Portfolio, Mid-Cap Growth Portfolio, Real Estate Portfolio, Regency Portfolio, Small-Cap Growth Portfolio and Socially Responsive Portfolio SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No. 64 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City and State of New York on the 17th day of May, 2011. NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST By: /s/ Robert Conti Name: Robert Conti Title: President and Chief Executive Officer Pursuant to the requirements of the 1933 Act, Post-Effective Amendment No. 64 has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Robert Conti President, Chief Executive Officer and Trustee May 17, 2011 Robert Conti /s/ John M. McGovern Treasurer and Principal Financial and Accounting Officer May 17, 2011 John M. McGovern /s/ Joseph V. Amato Trustee May 17, 2011 Joseph V. Amato* /s/ John Cannon Trustee May 17, 2011 John Cannon* /s/ Faith Colish Trustee May 17, 2011 Faith Colish* /s/ Martha C. Goss Trustee May 17, 2011 Martha C. Goss* /s/ C. Anne Harvey Trustee May 17, 2011 C. Anne Harvey* /s/ Robert A. Kavesh Trustee May 17, 2011 Robert A. Kavesh* /s/ Michael M. Knetter Trustee May 17, 2011 Michael M. Knetter* /s/ Howard A. Mileaf Trustee May 17, 2011 Howard A. Mileaf* /s/ George W. Morriss Trustee May 17, 2011 George W. Morriss* /s/ Edward I. O’Brien Trustee May 17, 2011 Edward I. O’Brien* /s/ Jack L. Rivkin Trustee May 17, 2011 Jack L. Rivkin* /s/ Cornelius T. Ryan Trustee May 17, 2011 Cornelius T. Ryan* /s/ Tom D. Seip Chairman of the Board and Trustee May 17, 2011 Tom D. Seip* /s/ Candace L. Straight Trustee May 17, 2011 Candace L. Straight* /s/ Peter P. Trapp Trustee May 17, 2011 Peter P. Trapp* *Signatures affixed by Arthur C. Delibert on May 17, 2011 pursuant to a power of attorney filedwith Post-Effective Amendment No.63 to Registrant’s Registration Statement on Form N-1A, File Nos. 002-88566 and 811-04255, on April 28, 2011. NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST EXHIBIT INDEX Exhibit Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
